• Hnx, J.
1. A filling-station is not per se a nuisance. 2. The allegations of the petition do not show that the filling-station which the plaintiff seeks to enjoin the defendants from erecting will be so erected or operated as to make the same a nuisance.
3. The court below did not err in sustaining the demurrer to the petition as amended. Standard Oil Co. v. Kahn, 165 Ga. 575 (141 S. E. 643), and cit. Judgment affirmed.

All the Justices concw.

W. N. Oliver, for plaintiff. Slaion & Hopkins, for defendant.